                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 ROBERT THOMAS CONRAD,                         )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIV. ACT. NO. 1:17-cv-107-TFM-N
                                               )
 JEFFERSON DUNN, et al.,                       )
                                               )
        Defendants.                            )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date as well as the

prior Memorandum Opinion and Order entered on March 2, 2020 (Doc. 131), it is ORDERED,

ADJUDGED, and DECREED that summary judgment is granted on behalf of the Defendants

and Plaintiff’s claims are DISMISSED with prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 27th day of March, 2020.

                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
